Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 12/30/2021, which has
been entered and made of record.  Claim 2, 9 and 16 re amended. Claims 12-21 pending in the application.
		
Response to Arguments
The ODP rejection is withdrawn in view of the filed Terminal Disclaimer.
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    236
    810
    media_image1.png
    Greyscale

Examiner disagrees: Forutanpour teaches when a user enters a conversation, a communication is initiated between the users in the conversation. Forutanpour further defines that When the user has "entered the conversation" may be determined based on a distance between the user and person 210 and/or person 220, eye contact between the user and person 210 and/or person 22. The eye contact between the users are corresponding to the direction of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 5, 8-10, 12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al (Us 2014/0081634 A1) in view of Yun (US 2015/0269783 A1).
Regarding claim 2, Forutanpour teaches:
A method comprising: 
receiving, from the second HMD, a communication to initiate a real-time data stream from the first HMD to the second HMD, the second HMD having transmitted the communication in response to determining, based on the distance and direction of the second HMD, that the second HMD is within a threshold distance of the first HMD; ([0047], “Upon the user entering the conversation, the user may desire to know the content of the speech spoken between person 210 and person 220 before the user arrived (or before the user was paying attention). When the user has "entered the conversation" may be determined based on a distance between the user and person 210 and/or person 220, eye contact between the user and person 210 and/or person 220, …the AR device used by the user may request and obtain, if permission is given, information corresponding to speech between person 210 and person 220 from an AR device used by either person 210 or person 220. The information obtained may indicate an identifier of each person who spoke the speech such that text of the speech may be attributed to the appropriate person.”)
in response to receiving the communication: (FIG. 5 [0072], “At step 505, an indication of a preferred language may be received by a first user's AR device from AR devices of other users within a predefined distance, within communication range, and/or facing the first user. Based on these indications, the first user's AR device may be able to determine how many translations are required and into which languages. The indications may be received via a direct communication protocol (e.g., BLUETOOTH, WIFI DIRECT) or via a network (e.g., a WIFI network).”)
capturing audio of a first user of the first HMD with a microphone of the first HMD, generating transcribed text from the audio using a speech recognition technique, (Fig. 5, [0075]-[0077], “As such, assuming the first user is speaking, the translation scheme may involve translation services being handled by the first user's AR device at the origination point of the ”) and 
transmitting the transcribed text to the second HMD via the real-time data stream, wherein the second HMD generates augmented reality (AR) content based on the transcribed text included in the real-time data stream ([0075]-[0077], “At step 525, assuming the user of the first AR device has provided permission, data corresponding to the translated text of the speech captured at step 515 may be transmitted to the other AR devices that are associated with the language the speech was translated into. Such a transmission may be direct: from the first AR device to the other AR devices.”) and 
displays the AR content on a transparent display of the second HMD based on the location information describing the current geographic location of the first HMD ([0082], “At step 550, the text may be presented to the users of the other AR devices in the form of one or 
However, Forutanpour does not, but Yun teaches:
generating, by a first head mounted device (HMD), location information describing a current geographic location of the first HMD, the location information being generated from sensor data captured by at least one sensor of the first HMD; ([0338]. “The second wearable device 2810 may include a location sensor, and may sense location information of the second wearable device 2810 by using the location sensor. Also, the first and second wearable devices 100 and 2810 may transmit and receive data to and from each other by including a communicator, and the second wearable device 2810 may transmit the sensed location information of the second wearable device to the first wearable device 100.” [0392], “According to an exemplary embodiment, the sensor 110 may include at least one of an acceleration sensor 113, a location sensor 114, such as a global positioning system (GPS),”)
transmitting the location information to a second HMD;([0338], “the second wearable device 2810 may transmit the sensed location information of the second wearable device to the first wearable device 100.”)
Forutanpour teaches a language translation method when the distance between two users are within a range. In this method, the first user’s location information is transmitted to the second users by speaking. Yun teaches method of acquiring a location of a first device via a sensor and then sending the location information to a second device.


Regarding claim 3, Forutanpour in view Yun teaches:
The method claim 2, wherein the second HMD generates the AR content by: translating the transcribed text from a first language used by the first user to a second language selected by a second user of the second HMD, yielding a translation of the transcribed text, .( Forutanpour [0076], “At step 520, the speech captured at step 515 may be translated and transcribed into text. The language of the translation may be based on the indications of preferred languages received at step 505 (e.g., the most popular preferred language from among the multiple AR devices).”) wherein the AR content includes the translation of the transcribed text (Forutanpour, [0038], “Various arrangements may be used by display module 170 to present text to the user that is to be attributed to a particular person. Text to be presented to the user may be presented in the form of a virtual object such as a speech bubble. The speech bubble may be a graphical element that indicates to which person text within the speech bubble should be attributed. Speech bubbles may be superimposed on a real-world scene such that they appear near the person who spoke the speech represented by the text.”)

Regarding claim 5, Forutanpour in view Yun teaches:
The method of claim 2, further comprising:
receiving, from a third HMD, a second communication to initiate a second real-time data stream from the first HMD to the third HMD; (Forutanpour [0047], “Upon the user entering the conversation, the user may desire to know the content of the speech spoken between person 210 and person 220 before the user arrived (or before the user was paying attention). When the user has "entered the conversation" may be determined based on a distance between the user and person 210 and/or person 220,… The AR device used by the user may request and obtain, if permission is given, information corresponding to speech between person 210 and person 220 from an AR device used by either person 210 or person 220. The information obtained may indicate an identifier of each person who spoke the speech such that text of the speech may be attributed to the appropriate person.”)
in response to receiving the second communication: (Forutanpour FIG. 5 [0072], “At step 505, an indication of a preferred language may be received by a first user's AR device from AR devices of other users within a predefined distance, within communication range, and/or facing the first user. Based on these indications, the first user's AR device may be able to determine how many translations are required and into which languages. The indications may be received via a direct communication protocol (e.g., BLUETOOTH, WIFI DIRECT) or via a network (e.g., a WIFI network).”)
capturing updated audio of the first user of the first HMD, generating second transcribed text from the updated audio using the speech recognition technique, (Forutanpour Fig. 5, [0075]-[0077], “As such, assuming the first user is speaking, the translation scheme may involve translation services being handled by the first user's AR device at the origination point of the speech by method 500 continuing to step 515. At step 515, speech ”) and 
transmitting the second transcribed text to the third MD via the second real-time data stream, wherein the third HMD generates second AR content based on the second transcribed text included in the second real-time data stream (Forutanpour [0075]-[0077], “At step 525, assuming the user of the first AR device has provided permission, data corresponding to the translated text of the speech captured at step 515 may be transmitted to the other AR devices that are associated with the language the speech was translated into. Such a transmission may be direct: from the first AR device to the other AR devices.”)  and 
displays the second AR content on a transparent display of the third HMD. (Forutanpour [0082], “At step 550, the text may be presented to the users of the other AR devices in the form of one or more virtual objects. The other AR devices may use their HMDs to present the text to the associated users as superimposed over the real-world scene.”)

The method of claim 2, further comprising: receiving an electronic communication from the third HMID, the electronic communication including the second location information. (Forutanpour, [0032], “Audio capture and positioning module 130 may include one or more microphones. Multiple microphones may be used to assist in determining the location where audio originated, such as based on a time of flight analysis. Audio capture and positioning module 130 may be configured to determine a direction or location from which sound, such as speech, originated. As such, audio capture and positioning module 130 may be used to capture audio and determine the audio's source. For instance, if multiple persons are participating in a conversation, audio capture and positioning module 130 may capture a person's speech and determine which person spoke the speech.”)

Regarding claim 9, Forutanpour in view Yun teaches:
A first head mounted device (HMD) comprising: one or more computer processors; and one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, causes the first HMD to perform operations comprising (Forutanpour [0011], “In some embodiments, a computer program product residing on a non-transitory processor-readable medium for augmenting reality is presented. The computer program product may include processor-readable instructions configured to cause a processor of the first augmented reality device to capture speech spoken by a person in a real-world scene. The computer program product may include processor-readable instructions 
The rest of claim 9 recites similar limitations of claim 2, thus are rejected using the same rationale.
Claim 16 recites similar limitations of claim 9, thus are rejected using the same rationale.

Claims 10, 12, 15 recite similar limitations of claim 3, 5, 8 respectively, thus are rejected using the same rationale of claim 3, 5, 8 respectively.
Claims 17, 19 recite similar limitations of claim 3, 5 respectively, thus are rejected using the same rationale of claim 3, 5 respectively.

Claim 4, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour in view of Yun and further in view of  Fateh (US 2016/0131908 A1).
Regarding claim 4, Forutanpour in view of Yun teaches:
The method of claim 2, 
However, Forutanpour in view of Yun does not teach:
wherein a size of text included in the AR content decreases in response to an increase in the distance of the second HMD relative to the first HMD.
On the other hand, Fateh teaches:
wherein a size of the content decreases in response to an increase in the distance of view relative to the first HMD. ([0091], “The HMDs described herein can use animated digital content to simulate a change of distance in augmented reality systems. Various properties (e.g., 
A major challenge for augmented reality systems is correct superimposition of digital content onto a 3D real world environment, particularly in response to constantly changing fixation distances. Superimposing digital content onto 3D real world content requires accurate measuring and analyzing of the actual distance of the real world object, the perceived distance of the digital content. ([0091], Fateh). Forutanpour in view of Yun superimposes an AR content in a real world scene. Fateh teaches adjusting the size of the AR content as the actual distance to a real object changes to generate more realistic AR view.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the HMD of Forutanpour in view of Yun with the size adjusting method of Fateh. The benefit would be generate more realistic AR view.

Claim 11, 18 recites similar limitations of claim 4, thus are rejected using the same rationale.

Claim 6, 7, 13-14, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour in view of Yun and further in view of Lakkundi et. al. (US 2015/0296289 A1) and further in view of Landqvist et al. (US 2016/0182435 A1)
claim 6, Forutanpour in view of Yun teaches:
The method of claim 2, further comprising: 
the third HMD being worn by a third user; (Forutanpour [0023], “An augmented reality (AR) device, such as AR glasses or, more generally, any form of wearable augmented reality device that includes a head mounted display (HMD) may allow a user to view real-world scenes superimposed with virtual objects (e.g., applications, text, graphics) displayed to the user by the HMD.” [0070], “In method 500, translation services may be performed by the speaker's AR device or the listener's AR device,”)
determining, based on the current location of the third HMD, that the third HMD is within the threshold distance of the first HMD; (Forutanpour [0086], “The location of the speech that is captured may be determined at step 620. This may be particularly useful if multiple persons are present within the real-world scene viewed by the user of the AR device. By determining the location of the captured audio, the appropriate person may be attributed with captured speech. A time-of-flight analysis and multiple microphones may be used to determine where the speech originated from.” FIG. 1B and 5)
initiating reception of a second real-time data stream from the third HMD, the second real-time data stream including second transcribed text generated by the third HMD from audio of the third user captured by a microphone of the third HMD, the third HMD having generated the second transcribed text using the speech recognition technique; (Forutanpour [[0075]-[0077], “As such, assuming the first user is speaking, the translation scheme may involve translation services being handled by the first user's AR device at the origination point of the speech by method 500 continuing to step 515. At step 515, speech spoken by the first 
generating second AR content based on the second transcribed text included in the second real-time data stream received from the third HMD; (Forutanpour [0082], “At step 550, the text may be presented to the users of the other AR devices in the form of one or more virtual objects. The other AR devices may use their HMDs to present the text to the associated users as superimposed over the real-world scene.””) and 
displaying the second AR content on a transparent display of the first HMD, the second AR content displayed at a position of the transparent display of the first HMD based on the second location information of the third user such that the second AR content appears coupled to the third user when viewing the third user through the transparent display of the first HMD. (Forutanpour [0082] “At step 550, the text may be presented to the users of the other AR devices in the form of one or more virtual objects. The other AR devices may use their HMDs to present the text to the associated users as superimposed over the real-world scene. As such, if the other users are looking at the first user who spoke the speech captured at step 540, at least some of the text corresponding to speech spoken by such persons may be displayed as superimposed by the HMD on the real-world scene. Since an HMD is used to present the text to each user, only the user wearing the HMD may be able to view the text. Other persons present in the vicinity of the user may be unaware that such text is being presented to the user. The virtual objects presented to each user may include one or more speech bubbles, such as those presented in FIGS. 2 and 3. Each speech bubble may hover over the head of the person to which the text is attributed. In other embodiments, the text may be superimposed over the face of the person who spoke the corresponding speech, thereby when 
However, Forutanpour in view of Yun does not explicitly teach:
determining, based on second location information of a third HMD, a current location of the third HMD relative to the first HMD, 
the location information of the third HMD identifying a distance and a direction of the third HMD relative to the first HMD, 
On the other hand, Landqvist teaches:
determining, based on second location information of a third HMD, a current location of the third HMD relative to the first HMD ([0035], “First sensor 116 may include one or more components to detect data regarding first user 101, second user 102, and/or surrounding environment 100-B. For example, First sensor 116 may include a location detector, such as a sensor to receive a global positioning system ( GPS) or other location data, or a component to dynamically determine a location of first user device 110-A (e.g., by processing and triangulating data/communication signals received from base stations)..”[0036], “For example, when status data 103 indicates that first user device 110-A and second user device 110-B are within a threshold distance of each other, first user device 110-A may evaluate audio data collected by first sensor 116 to determine whether first user 101 and second user 102 are conversing (e.g., whether speech is detected)” [0017] teaches the status data includes the distance data: “Status data 103 may include location and/or movement information associated with first user device 110-A and/or second user device 110-B, and first user device 110-A may use to the location information to determine whether first user 101 and second user 102 are 
Forutanpour in view of Yun teaches sending location information from one device to another device. Landqvist teaches based on the location information of one device, deciding the location of another device.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the HMD of Forutanpour in view of Yun with the specific teaching of Landqvist to easily determining the location of another device.
However, Forutanpour in view of Yun and Landqvist does not explicitly teach:
the location information of the third HMD identifying a distance and a direction of the third HMD relative to the first HMD, 
On the other hand, Lakkundi teaches:
the location information of a device identifying a distance and a direction of the third HMD relative to another device ([0022], “The diagram of FIG. 1B illustrates a capture scenario of the target source 101 which is at a distance and positioned to the right of the mobile device 100. The target source 101 in this example may include a television or other suitable audio visual device that may be stationary. The mobile device 100 may prompt the display screen with the grid 104 in order to improve the aim of the camera when capturing the image. The grid 104 may also be configured to allow the mobile device 100 to improve the calculation of the direction, distance, and/or angle from the mobile device 100 to the target source 104.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the HMD of Forutanpour in view of Yun and Landqvist with the specific measuring method of Lakkundi to precisely measuring the location information of a target source.

Regarding claim 7, Forutanpour in view of Yun and Landqvist and Lakkundi teaches:
The method of claim 6, further comprising: generating the second location information of the third HMD by using adaptive beamforming on audio data received from the third user to determine the distance and the direction of the third MD relative to the first HMD. (Lakkundi [0024], “The one or more microphones 208 may receive the sounds from the target source 101. The control module 202 may process the received sounds and perform adaptive beamforming with the use of a beamformer module 220 based on data received from one or more sources including, but not limited to, the input sensor 222, user input received at the user interface 206, and/or a received image taken by the camera 204. Such data may allow the mobile device 100 to determine the distance, direction, angle, height and/or overall position of the target source 101.” Forutanpour teaches determining a location between a user and the HMD using an array of microphones, but does not teach specific method. Lakkundi 

	Claims 13-14 recite similar limitations of claim 6-7 respectively, thus are rejected using the same rationale of claim 6-7 respectively.
Claims 20-21 recite similar limitations of claim 6-7 respectively, thus are rejected using the same rationale of claim 6-7 respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611